DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 05/26/2021 have been fully considered but they are not persuasive. 
Applicant’s first argument with respect to claim 1 is that Kim clearly fails to disclose or suggest
"transmit, to the wireless power reception apparatus in response to the received power packet, a bit pattern response requesting a communication by the wireless power transmission apparatus to change the first available power indicator." 
	This is not persuasive because as recited in paragraphs 0139, 0142, 0144, and 0154 in Kim’s reference, Kim discloses the controller 220 and 210 shown in figure 2, transmitting a charging information request signal, and receives a charging information response signal. Charging information refers to information regarding power transferred to a load at the target. Regarding the bit pattern, the communication unit 210 transmits a wireless power transmission frame to the target, through a communication channel with various fields of a packet. For example, “The CMD field may include at least one of a target reset instruction, an input voltage/current request instruction, an output voltage/current request instruction.” Thus, shows a transmitting a bit pattern response requesting a communication through the communication channel. Regarding changing the first available power indicator (charging information), as recited in paragraph 0154, it shows “The controller 220 detects a change in an amount of power output from a power amplifier included in the source. The controller 220 determines that the load at the target has changed by detecting the change in the amount of the output power. When the load at the target has changed, the amount of power output from the power amplifier may also be changed due to impedance matching. When a change in the load at the target is detected, 
	Applicant’s second argument with respect to claim 1, is that Kim does not teach or suggest that the wireless power transmission apparatus receives "a response signal indicating being ready to receive the communication by the wireless power transmission apparatus from the wireless power reception apparatus" 
	This is not persuasive because as recited in paragraphs 0139 and 0154, the communication unit 210 transmits a charging information request signal, and receives a charging information response signal. “The controller 220 detects a change in an amount of power output from a power amplifier included in the source. The controller 220 determines that the load at the target has changed by detecting the change in the amount of the output power…when a change in the load at the target is detected, the communication unit 210 transmits a charging information request signal, and receives a charging information response signal.” Therefore, when a change in the load at the target is detected, a response signal is received by the transmission apparatus indicating being ready to receive the communication. 
	Applicant’s third argument with respect to claim 1, is that Kim does not teach or suggest that the wireless power transmission apparatus transmits "a packet related to a second available power indicator to the wireless power reception apparatus."
	This is not persuasive because as recited in paragraph 0154-0155, when a change in the load at the target is detected; the communication unit 210 transmits a charging information request signal, and .
	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7-11, 13-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (US 2013/0058379 A1).
In regards to claim 1, Kim discloses, in figure 1, a wireless power transmission apparatus (110), comprising: a controller (114, 115) configured to perform a negotiation for a first available power indicator (charging information, par 0139) with a wireless power reception apparatus (120) (Par 0035): and a power converter (112) configured to transmit a wireless power to the wireless power reception apparatus by generating magnetic coupling in a primary coil (131) according to the first available power indicator (Par 0085, 0094), wherein the controller (Fig. 2, 210, 220) is configured to: receive a received power packet indicating a power received by the wireless power reception apparatus from the wireless power reception apparatus (Par 0139), transmit, to the wireless power reception apparatus (120) in response to the received power packet (par 0139), a bit pattern response requesting a communication by the wireless power transmission apparatus to change the first available power indicator (the 
In regards to claim 2, Kim discloses the apparatus of claim 1. Kim further discloses wherein the first available power indicator and the second available power indicator are guaranteed power (Par 0086; 1mW-200W).
In regards to claim 3, Kim discloses the apparatus of claim 1. Kim further discloses wherein the first available power indicator and the second available power indicator are target power (Par 0141, 0221; wake-up power).
In regards to claim 4, Kim discloses the apparatus of claim 1. Kim further discloses wherein the packet related to the second available power includes a capability packet of the wireless power transmission apparatus (Par 0143).
In regards to claim 5, Kim discloses the apparatus of claim 1. Kim further discloses wherein the bit pattern response indicates a request to the wireless power reception apparatus for acquiring an 
In regards to claim 7, Kim discloses, in figure 1, a wireless power transmission method (Par 0079), comprising: performing a negotiation for a first available power indicator (charging information, par 0139) with a wireless power reception apparatus (120) (Par 0035): transmitting a wireless power to the wireless power reception apparatus (120) by generating magnetic coupling in a primary coil (131) according to the first available power indicator (Par 0085, 0094); receiving a received power packet indicating a power received by the wireless power reception apparatus from the wireless power reception apparatus (Par 0139); transmitting, to the wireless power reception apparatus (120) in response to the received power packet (par 0139), a bit pattern response requesting a communication by the wireless power transmission apparatus to change the first available power indicator (the communication unit 210 transmits a wireless power transmission frame to the target, through a communication channel with various fields of a packet. For example, “The CMD field may include at least one of a target reset instruction, an input voltage/current request instruction, an output voltage/current request instruction,” Par 0142, 0144); receiving a response signal indicating being ready to receive the communication by the wireless power transmission apparatus from the wireless power reception apparatus (Par 0154, when a change in the load at the target is detected, a response signal is received by the transmission apparatus indicating being ready to receive the communication), and transmitting a packet related to a second available power indicator to the wireless power reception apparatus (Par 0154-0155, after based on the charging information, when charging of the load at the target is determined to be completed, the controller 220 generates a target charging control signal. The target charging control signal opens an electrical connection between the target and the load to prevent additional power from being transferred to the load. Therefore, the controller 220 transmit a packet related to a second available power indicator to the wireless power reception apparatus).
In regards to claim 8, Kim discloses the method of claim 7. Kim further discloses wherein the first available power indicator and the second available power indicator are guaranteed power (Par 0086; 1mW-200W).
In regards to claim 9, Kim discloses the method of claim 7. Kim further discloses wherein the first available power indicator and the second available power indicator are target power (Par 0141, 0221; wake-up power).
In regards to claim 10, Kim discloses the method of claim 7. Kim further discloses wherein the packet related to the second available power includes a capability packet of the wireless power transmission apparatus (Par 0143).
In regards to claim 11, Kim discloses the method of claim 7. Kim further discloses wherein the bit pattern response indicates a request to the wireless power reception apparatus for acquiring an authority that the wireless power transmission apparatus is able to transmit a predetermined packet (Par 0144, 0148, 0154).
In regards to claim 13, Kim discloses, in figure 1, a wireless power reception apparatus (120), comprising: a controller (124, 125) configured to perform a negotiation for a first available power indicator (charging information, Par 0139) with a wireless power transmission apparatus (110) (Par 0035, 0172): and a power pickup (121, 122) configured to receive a wireless power from the wireless power transmission apparatus through magnetic coupling generated in a primary coil (133) according to the first available power indicator (Par 0094, 0097), wherein the controller (Fig. 3, 320, 330) is configured to: transmit a received power packet related to the received wireless power to the wireless power transmission apparatus (Par 0139), receive, from the wireless power transmission apparatus (120) in response to the received power packet (Par 0139), a bit pattern response requesting a communication by the wireless power transmission apparatus to change the first available power indicator (the communication unit 210 transmits a wireless power transmission frame to the target, 
In regards to claim 14, Kim discloses the apparatus of claim 13. Kim further discloses wherein the first available power indicator and the second available power indicator are guaranteed power (Par 0086; 1mW-200W).
In regards to claim 15, Kim discloses the apparatus of claim 13. Kim further discloses wherein the first available power indicator and the second available power indicator are target power (Par 0141, 0221; wake-up power).
In regards to claim 16, Kim discloses the apparatus of claim 13. Kim further discloses wherein the packet related to the second available power includes a capability packet of the wireless power transmission apparatus (Par 0143).
In regards to claim 17, Kim discloses, in figure 1, a wireless power reception method (Par 0079), comprising: performing a negotiation for a first available power indicator (charging information, par 0139) with a wireless power transmission apparatus (110) (Par 0035): receiving a wireless power from 
In regards to claim 18, Kim discloses the method of claim 17. Kim further discloses wherein the first available power indicator and the second available power indicator are guaranteed power (Par 0086; 1mW-200W).
In regards to claim 19, Kim discloses the method of claim 17. Kim further discloses wherein the first available power indicator and the second available power indicator are target power (Par 0141, 0221; wake-up power).
In regards to claim 20, Kim discloses the method of claim 17. Kim further discloses wherein the packet related to the second available power includes a capability packet of the wireless power transmission apparatus (Par 0143).
Allowable Subject Matter
Claims 6 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX WONG LAM whose telephone number is (571)272-3409.  The examiner can normally be reached on Mon-Fri 7:30-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln D. Donovan can be reached on (571)-272-1988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/ALEX W LAM/Examiner, Art Unit 2842                                                                                                                                                                                                        
/JOHN W POOS/Primary Examiner, Art Unit 2896